Citation Nr: 0214729	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  97-29 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  He died in April 1997.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to DEA benefits under 38 U.S.C.A. Chapter 35.  
She subsequently perfected timely appeals as to those issues.  
During that stage of the appeals, the RO issued a Statement 
of the Case (SOC) in October 1997 and Supplemental Statements 
of the Case (SSOCs) in November 1997, May 1999, and August 
2000.

In the May 1999 SSOC, the RO denied entitlement to dependency 
and indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1318.  In a transmittal letter accompanying 
that document, the RO advised the appellant that the SSOC 
contained changes or additions to the original SOC in October 
1997.  The RO advised the appellant that she should submit a 
Substantive Appeal (VA Form 9 or equivalent) if she wished to 
perfect an appeal regarding any new issue addressed in the 
SSOC.  Thereafter, in June 1999, the appellant submitted a 
letter that she identified as a notice of appeal.  She also 
noted in the document that she was filing for DIC.  The RO 
subsequently continued to deny this claim, in the August 2000 
SSOC.

The Board believes that the appellant has perfected an appeal 
regarding the issue of entitlement to DIC under 38 U.S.C. § 
1318, even though the veteran was not rated totally disabled 
for the statutory period.  Effective August 23, 2001, the 
Board has imposed a temporary stay on the adjudication of 
these claims in accordance with the directions of the United 
States Court of Appeals for the Federal Circuit in its 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, Nos. 00-7095, -7096, - 
7098 (Fed. Cir. Aug.16, 2001).  In that decision, the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain regulations 
(38 C.F.R. §§ 3.22 and 20.1106) are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  The temporary stay on the 
adjudication of certain 38 U.S.C. § 1318 claims, including 
the claim in this case, will remain in effect pending the 
completion of the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in April 1997.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest.  
Other underlying causes of death were noted to be possible 
cardiac arrhythmia or myocardial infarction, and probable 
arteriosclerotic heart disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

3.  In a January 2000 rating decision, the RO determined that 
there had been clear and unmistakable error in a December 
1993 rating decision, which had denied the veteran service 
connection for generalized anxiety disorder; as a result of 
the 2000 decision, service connection was awarded for 
generalized anxiety disorder, for purposes of accrued 
benefits for the veteran's survivors, and a 30 percent 
disability evaluation was retroactively assigned.

4.  The preponderance of the credible and probative evidence 
of record establishes that the veteran's death was not caused 
by any disability which was incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may any disease involved in the veteran's death be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1116, 1310 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2001).

2.  The requirements for entitlement to basic eligibility for 
survivors' and dependents' educational assistance under 
38 U.S.C. Chapter 35 are not met.  38 U.S.C.A. §§ 3500, 3501 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.807(b) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for any 
complaints or findings regarding cardiovascular problems.  A 
consultation sheet dated in October 1968 shows that the 
veteran was treated for a mild symptomatic gynecomastia on 
the left breast with a few small, tender cystic areas.  It 
was noted that it had been present for five months.  The 
examiner recommended no surgery, and indicated that it should 
be checked in one month.  In a June 1970 consultation sheet, 
it was noted that the veteran had a history of a lump on his 
left breast for two years.  The examiner noted an impression 
of normal male breasts, with a palpable left axillary lymph 
node.  In an August 1970 clinical note, the examiner who had 
evaluated the veteran during the previous month indicated 
that the veteran had a reported history of a very mild 
gynecomastia present on the veteran's left breast.  The 
examiner noted that he could find no gynecomastia on 
examination.  The examiner further noted that the veteran's 
left axillary lymph node was "unchanged, of no 
significance".

In a report of medical examination completed for separation 
in September 1970, the examiner indicated that the veteran's 
heart was normal.  The examiner noted the presence of a 
"minimal left gynecomastia".

There is no pertinent medical or other evidence of record for 
approximately the next twelve years.  In May 1982, the 
veteran filed a formal claim of entitlement to service 
connection for a respiratory condition, PTSD, a 
gastrointestinal disorder, and a growth on his left breast.

During a VA medical examination conducted in June 1982, the 
veteran reported that he had a history of frequent upper 
respiratory infections since he was in the military.  In 
regard to his claimed gastrointestinal disorder, he reported 
that he developed rectal bleeding within one year of his 
discharge from service.  He indicated that this had been 
diagnosed as hemorrhoids.  The examiner found the veteran's 
respiratory system to be normal on examination.  Examination 
revealed the presence of a gynecomastia with hypertrophy on 
the left breast.  Examination of his digestive system was 
also found to be normal, except for the presence of 
hemorrhoidal skin tags.  Cardiovascular examination revealed 
that his heart was not enlarged, and that there was no 
murmur, thrills, or friction.  The rate and rhythm were found 
to be normal.  X-rays of the chest were also found to be 
normal.  The examiner noted an impression of a history of a 
chronic respiratory condition, manifested by frequent upper 
respiratory infection; a history of chronic gastritis; rectal 
hemorrhoids, status post-operative, symptomatic; and 
gynecomastia and hypertrophy of the left breast with small 
modular lesion noted in the left breast.

In a report of VA psychiatric examination conducted in June 
1982, the examiner noted an impression of generalized anxiety 
disorder, manifested by sleep disturbance, nightmares, etc., 
probably secondary to service in Vietnam.

In a July 1982 rating decision, the RO denied entitlement to 
service connection for a respiratory disorder, hemorrhoids, 
and gastritis on the basis that those disorders had not been 
shown to be related to service.  The RO also denied 
entitlement to service connection for PTSD on the basis that 
it had not been diagnosed.

In January 1983, the RO obtained additional VA treatment 
records.  These records show that, on several occasions 
throughout 1982, the veteran was given diagnoses of PTSD.

In September 1984, the veteran was admitted to a private 
hospital with complaints of neck and back pain.  During his 
admission, chest X-rays and the results of an EKG were both 
found to be within normal limits.  The veteran underwent a 
posterolateral mass fusion L4 to the sacrum, utilizing 
bilateral paraspinal approach, and left iliac crest bone.  He 
was given discharge diagnoses of Grade 1 spondylolisthesis, 
cervical syndrome with degenerative cervical disc disease, 
status post appendectomy, and status post hemorrhoidectomy.  
Subsequent private treatment records reflect that he 
continued to complain of neck and back pain over the next 
several years.

In September 1986, the veteran submitted a signed statement 
in which he listed a number of disabilities, including back 
problems, hearing problems, sinus problems, nerve problems, a 
lump in the left breast, bad teeth, and "exposed to Agent 
Orange".  

The RO subsequently issued a letter to the veteran advising 
him that he had previously been denied entitlement to service 
connection for sinus problems, nerves, and a lump in the 
breast.  He was informed that he must submit new and material 
evidence to reopen these claims.

The RO also obtained private treatment records, which show 
that the veteran was hospitalized for cervical and 
lumbosacral strain in July 1986 and August 1986.

In December 1986, the veteran failed to report for several VA 
examinations scheduled in regard to his claims.  In a letter 
dated later that month, the RO notified the veteran that his 
claims for service connection could not be granted.  The RO 
advised the veteran that no further action could be taken on 
his claims until such time as he expressed a willingness to 
report for VA examination.

In a statement dated in December 1993, the veteran indicated 
that he wished to reopen claims of entitlement to service 
connection for PTSD, a low back disorder, a knot on his 
chest, and joint pain.  In another statement dated in March 
1994, the veteran also reported that he had been hospitalized 
two years before for a seizure.  He indicated that he had 
fallen and convulsed on the floor.  He noted that physicians 
had checked his heart, but that no apparent reason for these 
convulsions could be found.  The veteran further reported 
that he had since experienced two more seizures, but that no 
reason for the seizures had been found.

During a VA psychiatric examination conducted in April 1994, 
an examiner determined that the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner further 
determined, however, that the veteran did meet the criteria 
for a diagnosis of generalized anxiety disorder with 
depressive features, and that this disability was due both to 
combat experiences in Vietnam and to current physical 
problems.

During a VA medical examination conducted in April 1994, an 
examiner noted a diagnosis of a history of a knot under the 
left nipple, which was apparently benign.  The examiner also 
noted a diagnosis of a history of spondylosis of the lumbar 
spine, status post fusion in 1982, and a diagnosis of a 
history of pain in the shoulders with limitation of motion in 
the hands, wrists, knees, and ankles, but with no limitation 
of motion at the present time.  X-rays of the chest were 
negative.

In a January 1995 rating decision, the RO denied entitlement 
to service connection for PTSD, a low back disorder, joint 
pain, and seizures, claimed as due to exposure to herbicides 
during service.  The RO also determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a knot in the chest.  
The veteran was notified of this decision in a March 1995 
rating decision.  He did not appeal.

In April 1997, the veteran died.  The certificate of death 
lists the immediate cause of death as cardiopulmonary arrest.  
Other underlying causes of death were noted to be possible 
cardiac arrhythmia or myocardial infarction, and probable 
arteriosclerotic heart disease.

Shortly thereafter, in May 1997, the appellant, the veteran's 
widow, filed a formal claim of entitlement to service 
connection for the cause of the veteran's death.  In her 
claim form, she asserted that the veteran's death was due to 
a disability sustained in service.  She explained that she 
believed her husband's death to be due to Agent Orange 
exposure.

In the July 1997 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  In that decision, the RO 
concluded that there was no evidence showing that heart 
disease manifested at all during service, or to a degree of 
10 percent or more within one year after separation from 
service, or that it was related to his military service.  The 
RO also denied entitlement to DEA benefits under 38 U.S.C. 
Chapter 35.  The appellant subsequently appealed these 
issues.

In October 1997, the appellant submitted a statement that 
appeared to have been handwritten by a private physician.  
This statement reads as follows: 

I am writing this statement on behalf of 
[the appellant]; the widow of [the 
veteran].  It is my opinion, based on my 
limited knowledge of "Agent Orange", 
that his exposure to this compound, may 
have secondarily contributed to his ill 
health and death.  Thank you.

This statement appears to have been dated in September 1997 
and signed by Dr. P.S. on his own letterhead.

In a letter forwarded to the RO by the appellant's U.S. 
Senator in November 1998, she contended that the veteran's 
death was related to "cancer" in his chest.  She argued 
that this cancer had developed as a result of his exposure to 
Agent Orange during service.

In a letter dated in December 1998, the RO advised the 
appellant as to what the evidence must show in order to 
substantive her claim.  The RO also advised her to complete 
the enclosed release forms if she wished for VA to obtain 
medical records on her behalf.

In the May 1999 SSOC, the RO continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

In June 2000, the appellant submitted another statement that 
appears to have been completed and signed by Dr. P.S. on his 
own letterhead.  This time, however, the letter was typed 
instead of handwritten, and was dated in March 2000.  The 
contents of this letter are identical to the October 1997 
letter, except that it contains several obvious misspellings.  
The signature on this letter also appears to be identical to 
the signature contained on the October 1997 letter.  [The 
Board notes that, because the October 1997 version of this 
letter was handwritten instead of typed, it is not clear 
whether that version contains the same misspellings as the 
March 2000 letter.]

In a deferred rating decision dated in June 2000, the RO 
reported that there was reason to question the authenticity 
of the March 2000 letter from Dr. P.S.  The RO noted that a 
copy of the letter would be forwarded to that physician's 
office for verification.  The RO subsequently forwarded a 
copy of the March 2000 letter to the physician, accompanied 
by a request that the physician submit copies of the 
veteran's treatment records.

A report of contact dated in July 2000 reveals that Dr. P.S. 
had contacted the RO to report that the March 2000 letter did 
not come from his office.  He reported that the appellant had 
asked him on many occasions to state that the veteran's 
illnesses were due to PTSD and Agent Orange exposure, but 
that he had told her that he was not an expert in those 
fields and could not do so.  He indicated that he would 
forward a copy of the veteran's medical records to the RO.

In a July 2000 letter, Dr. P.S. indicated that he was 
acknowledging receipt of the March 2000 letter that 
purportedly came from his office.  He explained that he did 
not write that letter and had no knowledge as to its origins.  
He indicated that it did not come from him or his office.  
[Dr. P.S.'s signature is on this letter, and it appears to be 
obviously different from the signature contained in the 
September 1997 and March 2000 letters.]

In the August 2000 SSOC, the RO continued to deny the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO explained that it 
believed that the March 2000 letter from Dr. P.S. was 
fraudulent, and therefore provided no basis to change the 
prior denial of the appellant's claim.

The RO subsequently advised the Office of Investigations 
(OIG) of the VA Inspector General as to the circumstances of 
this case.  Specifically, the RO advised the OIG that there 
was evidence that the claimant had falsified documents in an 
attempt to obtain VA benefits.  In an October 2000 letter, 
the OIG advised the RO that it had considered the potential 
problem involving the claimant, which could have cost VA a 
sizable amount of money had the problem not been identified.  
The OIG concluded that, because no actual loss had occurred, 
it was unlikely that the prosecuting authorities would pursue 
criminal action.  The case was, therefore, returned to the RO 
for normal processing.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance is warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The Court has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC, the SSOCs, and correspondence provided by the RO, the 
appellant has been given notice of the information and/or 
medical evidence necessary to substantiate her claim.  
Likewise, she has also been given notice that VA has a duty 
to assist her in obtaining any evidence that may be relevant 
to this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the letter issued December 1998 
in which the RO advised her that VA would obtain medical 
records that she identified on her behalf.

Furthermore, it appears that all obtainable evidence 
identified by the appellant relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal. 

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for the cause of the veteran's death

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, certain diseases, such as cardiovascular-renal 
disease, including hypertension, when manifest to a 
compensable degree within one year after the veteran's 
separation from military service, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2001).

The appellant contends that her husband death's was a result 
of exposure to Agent Orange while in service.  The specific 
statute pertaining to claimed Agent Orange exposure is 38 
U.S.C.A. § 1116.  Regulations issued pursuant thereto provide 
that, if a veteran who served on active duty in Vietnam 
during the Vietnam era develops one of the diseases which is 
presumed to have resulted from exposure to herbicides, the 
veteran is presumed to have been exposed to Agent Orange or 
similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  These regulations also stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases are chloracne or other acneform disease consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001).  Among 
other things, the VEBEA removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicide exposure; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (reversing the Court's holding in McCartt, 
supra).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.  As the new provision 
is liberalizing, it is applicable to the issues on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit has determined that 
a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam during the Vietnam era.  However, the medical 
evidence of record fails to show that he ever manifested any 
of the presumptive diseases, nor that his death certificate 
documents any such diseases,  enumerated by the Secretary 
pursuant to the statute.  

The Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 
(1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999).  

The Board is aware that, pursuant to the statutes cited 
above, a great amount of scientific effort, over a number of 
years, has been exerted in research and analysis of the Agent 
Orange issue.  See the Agent Orange Act of 1991, supra, at 
section 3, which mandated that the National Academy of 
Sciences (NAS) "review and evaluate the available scientific 
evidence regarding associations between diseases and exposure 
to dioxin and other chemical compounds in herbicides."  The 
NAS issued a report entitled Veterans and Agent Orange: 
Health Effects of Herbicides Used in Vietnam, in 1993, which 
found that a relationship existed between exposure to 
herbicidal agents and the development of only certain 
diseases.  See 59 Fed. Reg. at 342 (1994).  That NAS review 
was relied upon in the Secretary's determination that there 
is no positive association between exposure to herbicides and 
any disorder not listed in the governing regulations.  Id.

Subsequent reports have been issued by the NAS.  See Veterans 
and Agent Orange: Update 1996; Veterans and Agent Orange, 
Update 1998; Veterans and Agent Orange: Herbicide/Dioxin 
Exposure and Type 2 Diabetes (2000); and Veterans and Agent 
Orange, Update 2000.  In the Executive Summary of Update 
2000, there appears "Table 1-1 Updated (2000), Summary of 
Findings in Occupational, Environmental, and Veterans Studies 
Regarding the Association Between Specific Health Outcomes 
and Exposure to Herbicides."  Therein, circulatory disorders 
are listed under the heading "Inadequate/Insufficient 
Evidence to Determine Whether an Association Exists."  This 
NAS information is available on the Internet, at 
"http://www.nap.edu/books/0309075521/html/7.html/."  There 
is no indication, to date, that NAS has identified any 
scientific basis for associating herbicide exposure with the 
disorders which led to the death of the veteran.  See also 67 
Fed. Reg. 42,600 (June 24, 2002), wherein the Secretary 
announced that no diseases were being added to the 
presumptive list.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent statement of the case or 
supplemental statement of the case (SSOC), the claimant must 
be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  But see 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), amending 38 C.F.R. § 19.31 to provide 
that an SSOC is not always required after the Board receives 
new evidence.  In any event, however, in the present case, we 
have not relied in any way upon the recent NAS publications 
on Agent Orange.  We have simply referred to them for 
informational purposes.  Under the process prescribed by law, 
the Secretary may, at some time in the future, take action to 
amend VA's regulations with regard to herbicide exposure.  
The present case, however, must be, and has been, decided 
under current law.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The appellant essentially contends that the veteran's death 
is related to exposure to herbicides during service.  
Specifically, she asserts that he had been diagnosed with 
"cancer" in his left breast, and that this disability had 
developed as a result of his exposure to herbicides while on 
active duty.  She further argues that this "cancer" 
contributed to the heart problems that directly caused to his 
death.

At the outset, the Board notes that it has considered whether 
presumptive service connection is warranted under the 
provisions of 38 C.F.R. § 3.309(e).  However, the disorders 
granted presumptive service connection under 38 C.F.R. § 
3.309(e) for Agent Orange exposure are specified with 
precision, and any disorder(s) for which service connection 
is sought must be specified in that regulation in order to 
enjoy the presumption of service incurrence thereunder.  The 
disabilities specified at 38 C.F.R. § 3.309(e) do not include 
arteriosclerotic heart disease or any other form of heart or 
cardiovascular disease.  The listed disabilities also do not 
include gynecomastia. 

The appellant has contended that the veteran had a tumor in 
his chest, which was the result of exposure to herbicides 
during service.  However, as will be discussed in greater 
detail below, the medical evidence of record is negative for 
any indication that the veteran had ever been diagnosed with 
cancer.  Although the record reveals that he had a long-
standing history of a gynecomastia on his left breast, it was 
repeatedly found to be benign.  As noted above, gynecomastia 
is not one of the disabilities specified at 38 C.F.R. 
§ 3.309(e) as being presumptively related to herbicide 
exposure.  Accordingly, for the reasons and bases set forth 
above, the Board concludes that the provisions found in 
38 C.F.R. §§ 3.307 and 3.309(e) do not apply in favor of the 
appellant.

The Board also observes that there is no evidence that a 
cardiovascular disorder manifested with the one-year 
presumptive period found in 38 C.F.R. § 3.309(a), and the 
appellant does not appear to so contend.  Thus, the 
presumptive provisions found in 38 C.F.R. §§ 3.307 and 
3.309(e) are not for application in this case.

As noted above, the regulations governing presumptive service 
connection for Agent Orange do not preclude a claimant from 
establishing service connection with proof of actual direct 
causation.  Combee, supra.  Accordingly, the Board will 
proceed to evaluate the veteran's claim under the regulations 
governing direct service connection, 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  In essence, 
we believe that the evidence of record demonstrates that the 
veteran's death was not the result of a disability that was 
incurred in or aggravated by active military service.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's treatment 
records, his certificate of death, and the report of his 
April 1994 VA general medical examination.  The record 
reflects that his treatment records are entirely negative for 
any indication that the veteran had cancer in his chest.  
These records do show that he had a well-established 
diagnosis of gynecomastia on the left breast, which had been 
present for over two decades prior to his death.  His 
gynecomastia was repeatedly found to be benign and of no 
clinical significance.  In this regard, the Board notes the 
veteran's service medical records, his post-service treatment 
records, and the report of his April 1994 VA examination.  

The Board recognizes that the veteran's gynecomastia appears 
to have been first diagnosed while he was on active duty.  
However, even if this disability were found to have been 
incurred in service, the evidence would also have to 
demonstrate that this disability either caused or contributed 
to the veteran's death, in order to warrant a grant of the 
benefit sought on appeal.  In this regard, the Board notes 
that the certificate of death lists the immediate cause of 
his death as cardiopulmonary arrest, with other underlying 
causes noted to be possible cardiac arrhythmia or myocardial 
infarction, and probably arteriosclerotic heart disease.  
There is no mention of the veteran's gynecomastia having 
caused or in any way contributed to his death.  Therefore, 
because the veteran's gynecomastia was not found to be a 
contributing factor in his death, and because his medical 
records demonstrate his gynecomastia to be benign and of no 
clinical significance, the Board concludes that the 
preponderance of the competent and probative evidence is 
against finding that the disability either caused or 
contributed to his death.

Although the appellant may sincerely believe that the 
veteran's gynecomastia contributed to his death, it is well 
established that, as a layperson, she is not considered 
capable of opining, no matter how sincerely, that this 
disability was in any way related to the veteran's death.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

In support of her claim, the appellant has submitted two 
statements purported to be from Dr. P.S., a private 
physician.  The first version was handwritten and dated in 
September 1997.  The second version was typed with a 
handwritten signature, and dated in March 2000.  The record 
reflects that the first version of this letter was submitted 
by the appellant and subsequently associated with the claims 
folder without any questions as to its authenticity being 
raised.  However, after the typed version was submitted, RO 
personnel noted several obvious typographical errors in the 
statement.  The RO subsequently contacted Dr. P.S., who 
advised the RO that he had never written any such letter.  He 
also specifically indicated that he had been asked to do so 
by the appellant but had declined due to lack of expertise.  
The appellant was subsequently advised of the RO's findings 
regarding the authenticity of this letter in the August 2000 
SSOC, and she has since offered no comment on this matter.  
In fact, she has since presented no additional evidence or 
argument whatsoever regarding her claim of entitlement to 
service connection for the cause of the veteran's death.  
Although her accredited representative did submit additional 
argument regarding this claim, the representative also 
offered no comment as to the matter of the September 1997 and 
March 2000 letters purported to be from Dr. P.S.

In light of the aforementioned evidence, the Board concludes 
that the September 1997 and March 2000 letters from Dr. P.S. 
were fraudulently created by the appellant.  As explained 
above, the RO directly contacted the physician, who confirmed 
that he had not written any such letter, and that he had in 
fact specifically declined to do so when asked by the 
appellant.  Therefore, the Board finds these letters to be of 
no probative value.

Notwithstanding the above, the Board is cognizant that the 
veteran's certificate of death lists cardiopulmonary arrest 
as the immediate cause of the veteran's death.  The 
certificate also lists other underlying causes of death to be 
possible cardiac arrhythmia or myocardial infarction, and 
probably arteriosclerotic heart disease.  The Board must 
address the question of whether the veteran's apparent heart 
disorder was as a result of service.

The veteran's service medical records are entirely negative 
for any complaints or treatment for cardiovascular problems.  
In a report of medical examination completed for separation 
in September 1970, the veteran's heart was specifically found 
to be normal.  His post-service medical records are entirely 
negative for any evidence of heart disease or other heart 
disability prior to his death in April 1997.  There is no 
competent medical or other evidence of record suggesting that 
his apparent heart disorder was related to his military 
service.  Thus, in light of the lack of any cardiovascular 
complaints in service, and because there is no evidence of 
heart disability for approximately twenty-seven years after 
service, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's death was the 
result of a disability incurred in service.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's death was related to a disability incurred in 
service.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2001), 
calling for an examination or opinion when necessary to make 
a decision on a claim.  However, as discussed in detail 
above, the veteran's service medical records are negative for 
any complaints or findings regarding a cardiovascular 
disorder.  The earliest evidence of a heart problem does not 
appear in the record until the veteran's death in 1997.  In 
light of this record, the Board believes that any opinion 
obtained regarding a relationship between his apparent heart 
disorder and his military service would be based on sheer 
speculation, and, based upon this record and the VCAA, is not 
necessary for us to reach our decision.

The Court has clearly held that a medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and would be 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); see also  
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (noting that the 
"Board [is] not bound to accept opinions of two physicians 
who made diagnoses . . . almost 20 years following 
appellant's separation from service and who necessarily 
relied on history related by appellant").  Because any 
opinion obtained in this regard would be of no probative 
value, the Board believes that a remand of this case, or 
other development efforts to obtain such an opinion, is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. at 546; 
Sabonis v. Brown, 6 Vet. App. at 430. 

As discussed in the Factual Background, the veteran asserted 
that he had a number of disabilities related to his military 
service during his life.  In particular, the Board notes a 
seizure disorder, recurrent upper respiratory infections, a 
gastrointestinal disorder, hemorrhoids, a cervical spine 
disorder, a lumbar spine disorder, hearing loss, sinus 
problems, PTSD, and joint pain.  The record also reflects 
that service connection was ultimately awarded, for accrued 
benefits purposes, for generalized anxiety disorder in a 
January 2000 rating decision that found clear and 
unmistakable error in a December 1993 rating decision which 
had previously denied service connection for that disability.  

The Board has considered the possibility that the veteran's 
generalized anxiety disorder may have contributed to his 
death.  Also, in an effort to afford the appellant the 
greatest consideration, the Board has considered whether any 
of the disabilities mentioned above may have contributed to 
his death.  However, even if it were presumed for the 
purposes of this opinion that any of the disabilities 
mentioned above were in fact related to the veteran's 
military service (which the Board specifically notes has not 
been established with regard to any of these disabilities), 
there is no competent medical evidence of record suggesting 
that these disabilities or his generalized anxiety disorder 
were in any way related to the veteran's death.  In fact, the 
evidence of record strongly suggests that these disabilities 
had nothing to do with the veteran's death, as his 
certificate of death clearly indicates that his death was 
found to be due to cardiopulmonary arrest.  No other physical 
or mental defects were noted as contributing in any way to 
his death.  Accordingly, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's death was related to any of these disabilities.

In summary, for the reasons and bases set forth above, the 
Board finds that the preponderance of the evidence 
establishes that the veteran's death was not caused by a 
disability incurred in or aggravated by service.  The benefit 
sought on appeal is accordingly denied.

C.  Education Benefits

In addition to compensation, Congress has provided for 
educational assistance to the surviving spouses of veterans 
who died of service-connected disabilities, for the purpose 
of assisting them in preparing to support themselves and 
their families at a standard of living level which the 
veteran, but for the veteran's death or service disability, 
could have expected to provide for the veteran's family.  38 
U.S.C.A. § 3500, 3501.  Specifically, a surviving spouse or 
child of (1) a veteran who died of a service-connected 
disability, or (2) a veteran who died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability arising out of 
active military, naval, or air service, is eligible for 
survivors' educational assistance.  38 U.S.C.A. § 3501; 38 
C.F.R. § 3.807.  

With regard to the claim for survivors' and dependents' 
educational benefits, there is no dispute in this case as to 
the appellant being the surviving spouse of the late veteran.  
However, the veteran's death has not been adjudicated as 
being service-connected.  Because this requirement has not 
been met, there appears to be no eligibility for DEA 
benefits.  Thus, there is no legal basis for entitlement, and 
the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

